Cobb, J.
1. The use of opprobrious words or abusive language does not necessarily and at all events justify the person to whom they are addressed in beating the person using the same. In every such instance the jury are to determine, in view of “the nature and extent of the battery,” whether or not the accused was justified by the provocation given.
2. In the present case the evidence for the State made a plain case of assault and battery; and even upon the evidence for the accused a conviction was warranted, if, in the opinion of the jury, the battery was disproportioned to the insult which provoked it. This being so, and the presumption, in the absence of any exception to the judge’s charge, being that the jury were correctly instructed upon the law, there is manifestly no cause for granting a new trial.

Judgment affirmed.


All the Justices concurring.

Accusation of assault and battery. Before Judge Berry. Criminal court of Atlanta. April term, 1897.
Smith & Roberts, for plaintiff in error.
James F. O'Neill, solicitor, contra.